NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        MAR 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 TYRONE EVERETT PAYNE,                             No. 16-35830

                  Plaintiff-Appellant,             D.C. No. 9:15-cv-00151-JCL

   v.
                                                   MEMORANDUM*
 T.J. McDERMOTT,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding**

                             Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Tyrone Everett Payne, a detainee at the Missoula County Detention Facility,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging federal and state law violations arising out of a delay in his release


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from detention. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Payne’s claim

against defendant McDermott in his individual capacity because McDermott is

immune from suit, given that he did nothing but comply with valid court orders.

See Engebretson v. Mahoney, 724 F.3d 1034, 1038 (9th Cir. 2013) (“[P]ublic

officials who ministerially enforce facially valid court orders are entitled to

absolute immunity.”); Hoffman v. Halden, 268 F.2d 280, 300 (9th Cir. 1959) (the

failure of a jailor to release a prisoner held on a warrant or commitment cannot

form the basis for liability, even if the conviction was later set aside, so long as he

acted under the authority of the writ or warrant), overruled on other grounds by

Cohen v. Norris, 300 F.2d 24, 29-30 (9th Cir. 1962).

      The district court properly granted summary judgment on Payne’s claim

against McDermott in his official capacity because Payne failed to demonstrate

that the challenged delay resulted from a governmental policy or practice. See

Kentucky v. Graham, 473 U.S. 159, 165-66 (1984) (a suit against a government

employee in his official capacity is a suit against the government entity the

individual represents); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)

(municipalities are liable for violations of civil rights under 42 U.S.C. § 1983 if

such violations result from the execution of a government’s policy or custom).


                                           2                                      16-35830
      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Payne’s state law claim after dismissing his federal

claim. See Ove v. Gwinn, 264 F.3d 817, 821, 826 (9th Cir. 2001) (setting forth

standard of review; “[a] court may decline to exercise supplemental jurisdiction

over related state-law claims once it has dismissed all claims over which it has

original jurisdiction” (citations and internal quotation marks omitted)).

      We reject as without merit Payne’s contention that the district court’s grant

of summary judgment violated his right to a trial by jury.

      Payne’s request for judicial notice, set forth in his notice of supplemental

statement of related case (Docket Entry No. 14), is denied.

      AFFIRMED.




                                          3                                      16-35830